     Case 2:20-cv-00973-KJM-DB Document 11 Filed 08/12/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GRAME KALI KANONGATA’A,                            No. 2:20-cv-0973 KJM DB P
12                        Petitioner,
13            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    SCOTT JONES,
15                        Respondent.
16

17          Petitioner is a county detainee proceeding pro se with a petition for a writ of habeas

18   corpus under 28 U.S.C. § 2241. Petitioner challenges both a 2016 conviction and the bail

19   imposed for his recent detention for a probation violation. On screening the original petition, this

20   court found plaintiff failed to exhaust his state remedies before filing suit and recommended

21   dismissal of this action. However, petitioner filed two documents amending his petition by

22   adding claims. (See ECF Nos. 4, 8.) Petitioner has not properly amended the petition because he

23   failed to include all claims in one document and failed to use the court’s form for habeas

24   petitions. See Rule 2(c), Rules Governing § 2254 Cases; E.D. Cal. R. 190. Nonetheless, because

25   petitioner is proceeding pro se, this court liberally construes his filings and will consider

26   petitioner’s two filings, along with his original petition, as a first amended petition.

27          For the reasons set forth below, this court vacates its prior findings and recommendations,

28   screens the first amended petition, and again finds petitioner has failed to exhaust his state
                                                         1
      Case 2:20-cv-00973-KJM-DB Document 11 Filed 08/12/20 Page 2 of 4

 1   remedies before filing this action. This court recommends dismissal of this action without

 2   prejudice.

 3          As he did in his original petition, petitioner makes clear in his recent filings that he has not

 4   raised any of his claims in the state courts before seeking relief in the federal court. (See ECF

 5   No. 1 at 2-4; ECF No. 4 at 2-3; ECF No. 8 at 3-7.) As this court explained in its prior findings

 6   and recommendations, a challenge to a state court criminal conviction is appropriately raised in a

 7   habeas petition under 28 U.S.C. § 2254. However, this court may not grant a § 2254 habeas

 8   petition until the petitioner has exhausted his state court remedies by fairly presenting his claims

 9   to the California Supreme Court. See 28 U.S.C. § 2254(b)(1); Picard v. Connor, 404 U.S. 270,

10   276 (1971); Middleton v. Cupp, 768 F.2d 1083, 1086 (9th Cir. 1985). Because petitioner

11   concedes he has not done so, his claims challenging his 2016 conviction should be dismissed

12   without prejudice.

13          A pre-trial detainee’s challenge to a bail determination is properly raised under 28 U.S.C.

14   § 2241. See Stack v. Boyle, 342 U.S. 1, 6-7 (1951); Arevalo v. Hennessy, 882 F.3d 763, 767 (9th

15   Cir. 2018). While not required by statute, case law requires this court to abstain from interfering

16   in a pending state criminal proceeding. See Carden v. Montana, 626 F.2d 82, 83-84 & n.1 (9th

17   Cir. 1980) ; see also Laing v. Ashcroft, 370 F.3d 994, 997 (9th Cir. 2004) (“[W]e require, as a

18   prudential matter, that habeas petitioners exhaust available judicial ... remedies before seeking

19   relief under § 2241.” (internal quotation and citation omitted)). Therefore, petitioner must first

20   raise his bail-related claims in the state courts in accordance with the state’s procedures before he
21   may raise those claims in a § 2241 petition in the federal court.

22          Nothing about petitioner’s allegations demonstrates that he should be entitled to an

23   exception to the exhaustion requirement. The Supreme Court has carved out an exception for

24   “special circumstances” which are limited to “cases of proven harassment or prosecutions

25   undertaken by state officials in bad faith without hope of obtaining a valid conviction and perhaps

26   in other extraordinary circumstances where irreparable injury can be shown is federal injunctive
27   relief against pending state prosecutions appropriate.” Perez v. Ledesma, 401 U.S. 82, 85 (1971).

28   ////
                                                        2
     Case 2:20-cv-00973-KJM-DB Document 11 Filed 08/12/20 Page 3 of 4

 1          While petitioner alleges he is suffering financial injuries due to his inability to make bail,

 2   those injuries are “incidental to every criminal proceeding brought lawfully and in good faith,”

 3   and, therefore, do not constitute an irreparable injury in the legal sense. See Younger v. Harris,

 4   401 U.S. 37, 49 (1971). Many courts have held that an excessive bail claim does not meet the

 5   special circumstance standards. See, e.g., Dudley v. Niell, No. 3:15-CV-1434-D-BK, 2015 WL

 6   6855635, at *4 (N.D. Tex. Oct. 9, 2015), rep. and reco. adopted, 2015 WL 6809296 (N.D. Tex.

 7   Nov. 6, 2015) (“[A] challenge to the reasonableness of a pretrial bond is cognizable in a federal

 8   habeas corpus action after exhaustion of state court remedies.”); Lazarus v. Baca, No. CV 10-

 9   1423 GHK (FFM), 2010 WL 1006572, at *6 (C.D. Cal. Mar. 17, 2010) (court abstains from

10   considering bail claim prior to exhaustion in state court, noting “state proceedings provide

11   petitioner with an adequate opportunity to litigate her constitutional claims.”), aff’d, 389 F. App’x

12   700 (9th Cir. 2010); Peterson v. Contra Costa County Sup.Ct., No. C03–5534 MMC (PR), 2004

13   WL 443457, at *1-2 (N.D. Cal. Mar. 2, 2004) (dismissing on Younger grounds pretrial detainee’s

14   claim under 42 U.S.C. § 1983 of violation of right to reasonable bail). Petitioner’s situation does

15   not involve the “unusual circumstances” that might justify an exception to abstention. See

16   Carden, 626 F.2d at 83-34. For these reasons, petitioner’s claims regarding excessive bail should

17   be dismissed without prejudice as well.

18          For the foregoing reasons, IT IS HEREBY ORDERED that this court’s July 8, 2020

19   findings and recommendations are vacated; and

20          IT IS RECOMMENDED that this action be dismissed without prejudice.
21          These findings and recommendations will be submitted to the United States District Judge

22   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

23   being served with these findings and recommendations, petitioner may file written objections

24   with the court and serve a copy on all parties. The document should be captioned “Objections to

25   Magistrate Judge's Findings and Recommendations.” Petitioner is advised that failure to file

26   objections within the specified time may result in waiver of the right to appeal the district court’s
27   order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991). In the objections, petitioner may address

28   whether a certificate of appealability should issue in the event an appeal of the judgment in this
                                                        3
      Case 2:20-cv-00973-KJM-DB Document 11 Filed 08/12/20 Page 4 of 4

 1   case is filed. See Rule 11, Rules Governing § 2254 Cases (the district court must issue or deny a

 2   certificate of appealability when it enters a final order adverse to the applicant).

 3   Dated: August 11, 2020

 4

 5

 6

 7

 8

 9

10   DLB:9
     DB/prisoner-habeas/kano0973.FAP scrn fr
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         4
